Citation Nr: 1726413	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-25 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

From March 12, 2015, entitlement to TDIU due to service-connected disabilities based on schedular criteria.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1985 to October 1989. 

The matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut. 

The Veteran provided testimony during a video conference hearing before a Veterans Law Judge at the RO in April 2014.  A transcript is of record.  That VLJ has since left the Board and the Veteran was notified of such and offered the opportunity to have a new Board hearing.  In April 2017, the Veteran submitted a statement regarding his claim and treatment records.  He further indicated by May 2017 letter that his first choice is to not have a Board hearing and his second choice is to have a Board video conference hearing.  The Veteran wrote: "Enclosed is a statement and medical records since [the] first Board hearing.  If they only consider what was on the record at the time of the first hearing, then I elect to have a new hearing since there is new evidence in the past three years."  The Veteran also placed a mark next to the statement, "You may submit a written statement instead of having a hearing."  As the Board considers the entire record, including evidence submitted since the April 2014 hearing to present, it is understood that the Veteran does not request an additional Board hearing.

In August 2014 and May 2016 the Board remanded these claims to the agency of original jurisdiction (AOJ) for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.





REMAND

From March 12, 2015, the combined evaluation for the Veteran's service-connected disabilities is 70 percent, which meets the scheduler requirement for TDIU under 38 C.F.R. § 4.16 (a).  The Veteran is service connected for major depressive disorder at 50 percent, right knee status post arthroscopy at 10 percent, tinnitus at 10 percent, right knee arthritis at 10 percent, decreased sensation to the right lower extremity at 10 percent, hearing loss at noncompensable, limited extension of the right knee at noncompensable, and right knee scars at noncompensable.

In April 2017, the Veteran submitted a statement and medical records indicating that his service-connected disabilities, namely depression and right knee disability, may have worsened.  He described difficulty concentrating and not leaving the couch, due to worsened depression.  He indicated that he requires more extensive treatment for his knees and possible knee replacement delayed due to weight gain; he also described limping due to his right knee.  Further, a January 2017 VA treatment record reflects that the Veteran does not get out of bed due to depression, reports that his depression has worsened, and that his medication was increased and altered.

In light of the evidence of record, the Board finds a current VA examination warranted, to determine the extent to which the Veteran's service-connected disabilities impact his employability, both separately and combined.

Also of record is a February 2015 Counseling Record-Narrative Report indicating that the Veteran's service-connected disabilities materially contribute to his impairment of employability.  Based on the Veteran's reports, education and occupational experiences, but apparently not review of the claims file, the vocational expert concluded that the Veteran has a serious employment handicap and achievement of a vocational goal is not reasonable.  The VA examiner is requested to address the February 2015 report in the rationale.


Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to an appropriate VA examiner to provide an opinion with respect to the Veteran's employability from March 2015 to present.  The Veteran's claims file, including any pertinent evidence contained in electronic files, should be forwarded to the examiner for review in conjunction with the examination, and the examiner should indicate it has been reviewed. 

In the report of the examination, the examiner should assess the functional impairment caused by the Veteran's service-connected disabilities, both singularly and jointly, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

The examination reports must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  When the above has been completed, the case should again be reviewed by the RO or the AMC, to address whether the Veteran is entitled to TDIU from March 2015 to present.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




